DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The Abstract and Specification filed on 03/31/2020 has been entered by the Examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese reference JP 2005-112283 A.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese reference JP 2005-112283 A in view of Japanese reference 27044/1977.
Regarding claim 2, Japanese reference JP 2005-112283 A discloses the fixing structure of the vehicle non-electrical wiring member but does not show the plate-like member further includes a third layer stacked on an opposite side of the second layer from the first layer and formed harder than the second layer.
Japanese reference 27044/1977 teaches an air conditioning duct in which an outer surface layer is made from a foamed synthetic resin layer and an inner surface layer is made from a foamed synthetic resin layer and an inner surface 
A person skilled in the art could have easily conceived of applying the air conditioner duct to the inner duct portion 2 as the pate member disclosed in Japanese reference JP 2005-112283 A, which included the second layer softer than the first layer and is installed in a vehicle, so as to provide a third layer harder than the second layer.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese reference JP 2005-112283 A in view of Japanese reference JP 
2000-220881 A.
Regarding claim 4, Japanese reference JP 2005-112283 A discloses a protective cover 2 and a reinforcing cover 23 as functional sheets having a function for preventing deformation and flaw of a vehicle heat duct 20 as a vehicle nonelectric wiring member. No special difficulty is found in laminating the covers on the internal duct portion 2 as the plate-shaped member disclosed in Japanese reference JP 2005-112283 A for us. 
As the functional sheets, a functional sheet having various functions has been known as disclosed in Japanese reference JP 2000-220881 A (see paragraph [0008] and Figure 2) indicating a heat insulating material 3 having a heat insulating function used for fixation of a vehicle nonelectric wiring member. 
5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese reference JP 2005-112283 A in view of Japanese reference 100831/1987.
Regarding claim 5, Japanese reference JP 2005-112283 A discloses the fixing structure of the vehicle non-electrical wiring member wherein the fixing member includes: a first member including the through locking piece and the column, a hole formed in the column; and a second member including an insertion part which is inserted into the hole to maintain a state where the through locking piece is locked to the plate-like member. 
Japanese reference 100831/1987 (see claims and Figures 1-4) teaches a fixing member comprising: a first member (rivet receiving cylinder 2) including a through locking piece (leg portion 2d) and a pillar portion (cylinder portion 2a) wherein a hole  (slit 2c) is formed in the pillar portion; and a second member (rivet shaft 101) including an insertion portion that is inserted to the hole to maintain a state in which the through locking piece is locked to a plate member.
A person skilled in the art could have easily conceived of applying the fixing member to the fixing member in Japanese reference JP 2005-112283 A.  
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612